10

11

12

13

14

15

16

17

18

19

20

a1

22

 

Case 2:17-cr-00306-JCM-VCF Document 719

DAVID L. JAFFE

Chief, Organized Crime and Gang Section

United States Department of Justice

KELLY PEARSON

Deputy Chief, Organized Crime and Gang Section
CHAD W. MCHENRY

ALEXANDER GOTTFRIED

Trial Attorneys, Organized Crime and Gang Section
501 Las Vegas Blvd. South, Suite 1100

Las Vegas, Nevada 89101

(702) 888-6336

Kelly, Pearson@usdoj.gov
Chad.W.McHenry@usdoj.gov

Alexander, Gottfried@usdoj.gov

Representing the United States of America

United States of America,

Plaintiff,

Sergey Medvedev,

Defendant.

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

Case No. 2:17-cr-306-JCM-VCF

Plea Agreement Under Fed. R.
Vv. Crim. P. 11(¢)(1)(C)

Plaintiff United States of America, by and through DAVID L. JAFFE, Chief
for the United States Department of Justice, Organized Crime and Gang Section,
KELLY PEARSON, Deputy Chief, Organized Crime and Gang Section, and CHAD
W. MCHENRY and ALEXANDER GOTTFRIED, Trial Attorneys, Organized Crime

and Gang Section; and the defendant, SERGEY MEDVEDEYV, and the defendant’s

Filed 06/26/20 Page 1 of 27

 

FILED w———~ RECEIVED
——— ENTERED — Fee ON

COUNSEL/PARTIES PF RECORD

 

JUN 26 2020

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA |

 

DEPUTY

 

 

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 2 of 27

attorney, LANCE MANINGO, ESQ., submit this Plea Agreement under Fed. R.
Crim. P. 11)(1)(C):
I. SCOPE OF AGREEMENT

The parties to this Plea Agreement are the United States of America and SER-
GEY MEDVEDEV (the defendant). This Plea Agreement binds the defendant and
the United States Department of Justice’s Organized Crime and Gang Section.

If the Court accepts this Plea Agreement, it will also bind the Court under
Fed. R. Crim. P.11(c)(1)(C). It does not bind any other prosecuting, administrative,
or regulatory authority.

The Plea Agreement sets forth the parties’ agreement regarding criminal
charges referenced in the Plea Agreement and applicable sentences, fines, restitu-
tion, and forfeiture.

Il. DISPOSITION OF CHARGES AND WAIVER OF TRIAL RIGHTS

A. Guilty Plea. The defendant knowingly and voluntarily agrees to plead
guilty to the following charge as set forth in the Second Superseding Criminal In-
dictment returned by the grand jury on January 30, 2018 (ECF No. 303):

COUNT ONE: Conspiracy to Engage in a Racketeer Influenced
Corrupt Organization, in violation of 18 U.S.C. §§ 1962(d) and 1963.

The defendant also agrees to the in personam criminal forfeiture money judg-

ment as set forth in the Plea Agreement, the Bill of Particulars, and the Forfeiture

Allegation of the Second Superseding Criminal Indictment.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 3 of 27

B. Waiver of Trial Rights. The defendant acknowledges that he has been
advised and understands that by entering a plea of guilty he is waiving — that is,
giving up — certain rights guaranteed to all defendants by the laws and the
Constitution of the United States. Specifically, the defendant is giving up:

1. The right to proceed to trial by jury on all charges, or to a trial
by a judge if the defendant and the United States both agree;

2. The right to confront the witnesses against the defendant at such
a trial, and to cross-examine them;

3. The right to remain silent at such a trial, with assurance that his
silence could not be used against him in any way;

4. The right to testify in his own defense at such a trial if he so
chooses;

5. The right to compel witnesses to appear at such a trial and testify
on the defendant’s behalf; and

6. The right to have the assistance of an attorney at all stages of
such proceedings,

C. Withdrawal of Guilty Plea. The defendant will not seek to withdraw
his guilty plea after he has entered it in court, unless the Court declines to accept
the parties’ binding agreement. See Fed. R. Crim. P. 11(c)(5)@).

D. Additional Charges. The United States agrees not to bring any addi-
tional charges against the defendant arising out of the defendant’s participation in

conduct described in the agreed-upon factual basis for this Plea Agreement, to the

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 4 of 27

extent that the defendant has disclosed such participation to the United States At-
torney’s Office for the District of Nevada and/or the Organized Crime and Gang Sec-
tion of the United States Department of Justice (hereinafter collectively referred to
as “this Office”) as of the date of this Agreement, except that the United States
reserves the right to prosecute the defendant for any criminal tax violations,
including conspiracy to commit such violations, chargeable under 18 U.S.C. § 371.

E. Dismissal of Charges. Defendant understands, acknowledges, and
agrees that as a result of his guilty plea pursuant to this agreement, at the time of
sentencing, the United States will move to dismiss the remaining eight counts of the
Second Superseding Indictment pending against him.

Tl. ELEMENTS OF THE OFFENSE

COUNT ONE: The elements of Conspiracy to Engage in a Racketeer
Influenced Corrupt Organization, in violation of 18 U.S.C. § 1962(d) are:

1. First, that there was an agreement among two or more persons to par-
ticipate in an enterprise that would affect interstate commerce through a pattern of
racketeering activity;

2. Second, that defendant knowingly and willfully became a member of
that agreement; and

3. Third, that the defendant or another member of the conspiracy agreed

to commit two racketeering acts.

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 5 of 27

IV. FACTS SUPPORTING GUILTY PLEA

A. The defendant will plead guilty because he is, in fact and under the law,
guilty of the crimes charged.

B. The defendant acknowledges that if he elected to go to trial instead of
pleading guilty, the United States could prove his guilt beyond a reasonable doubt
and by preponderance of the evidence establish its right to forfeit the specified
property. The defendant further acknowledges that his admissions and declarations
of fact set forth below satisfy every element of the charged offenses.

C. The defendant waives any potential future claim that the facts he
admitted in this Plea Agreement were insufficient to satisfy the elements of the
charged offense.

D. The defendant understands, acknowledges, and agrees that the facts
set forth below are only those necessary to support a plea of guilty to the charge
described in this agreement and to establish the Sentencing Guidelines factors set
forth in Section VI below, and that they do not capture the entirety of his conduct,
criminal or otherwise, in this case. The defendant admits and declares under penalty
of perjury that the facts set forth below are true and correct:

1. From on or about October 1, 2010, through on or about February
1, 2018, in the District of Nevada and elsewhere, defendant MEDVEDEV and his
codefendants, including others known and unknown, were members of, employed by,
and associated with the Infraud Organization described below, an enterprise engag-

ing in, and the activities of which affected interstate and foreign commerce, and

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 6 of 27

unlawfully and knowingly conducted and participated, directly and indirectly, in the
conduct of the affairs of the Infraud Organization through a pattern of racketeering
activity described below:

a. The Infraud Organization was a criminal enterprise that
existed to enrich its members and associates through acts of identity theft and
financial fraud, including, but not limited to, acts involving trafficking in stolen
means of identification; trafficking in, producing, and using counterfeit identification
documents; identity theft; trafficking in, producing, and using unauthorized and
counterfeit access devices; bank fraud; and trafficking in the services associated with
the use of unauthorized counterfeit access devices; and which activities interfered
with interstate and foreign commerce. The Infraud Organization facilitated the sale
of contraband by its members, including counterfeit documents, stolen bank account
and credit account information, and stolen personal identifying information.
Members and associates of the Infraud Organization operated throughout the world
and the United States, to include Las Vegas, Nevada.

b. From on or about October 1, 2010 to on or about February
6, 2018, the Infraud Organization was responsible for the sale and/or purchase of
over 4 million compromised credit and debit card numbers. The actual loss
associated with the Infraud Organization was in excess of $568 million USD. The
victims of the Infraud Organization include MasterCard, Visa, American Express,
and Discover Card corporations, in addition to countless financial institutions

located in the United States.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 7 of 27

Cc. The purposes of the Infraud Organization included: to
enrich its members and associates through the unlawful trafficking in means of
identification, document-making implements, counterfeit identification documents,
device-making equipment, and unauthorized and counterfeit access devices; to
establish the Infraud Organization as the premier online destination for the
purchase and sale of stolen property and other contraband, such as victims’ personal
and financial means of identification; to educate members in obtaining and using
such property and contraband; to direct traffic, primarily through advertising and
member feedback, to member owned and/or operated automated vending sites
(“AVSes”) and other websites to generate illicit proceeds, thereby promoting the
Infraud Organization as the premier online source of reputable contraband vendors;
to protect the Infraud Organization and its members from detection, apprehension,
and prosecution by law enforcement; to preserve and protect Infraud operations and
profits through the use of discipline, expulsion, and other acts of retribution; and to
preserve and protect the reputation, operations, and profits of the enterprise through
discipline, expulsion, and other acts of retribution against non-conforming members.

d. Members of the Infraud Organization trafficked in,
produced, and transferred counterfeit identification documents; possessed
document-making implements; transferred, possessed, and used means of
identification of another person in the commission of and in connection with bank
fraud affecting interstate and foreign commerce; possessed fifteen (15) or more

counterfeit and unauthorized access devices affecting interstate and foreign

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 8 of 27

commerce; trafficked in and possessed device-making equipment affecting interstate
and foreign commerce; planned schemes to unlawfully obtain money and property
from banks and other financial institutions by way of fraud and material
misrepresentations and promises; and utilized the personal identifying information
of victims in the forgery and false use of passports and other identification
documents and authentication features.

e. Members of the Infraud Organization used various means
to communicate, complete transactions, and establish connections, all of which were
designed to protect the membership’s anonymity, evade detection and prosecution
by law enforcement, and provide security for the criminal organization against
attacks by other rival criminal organizations, including the use of: various website
forums controlled by the Infraud Organization, as online gathering places which
provided secure meeting locations for the members of the criminal enterprise;
private messaging, which is a non-forum wide message sent between individual
members on the criminal organization’s website forums; e-mail, some of which are
encrypted and password protected, or use service providers located outside of the
United States; ICQ chat, which is a free instant messaging electronic communication
service; proxies, which are achieved by bouncing from one computer to another to
hide a member's true originating IP address; Virtual Private Networks, which are
similar to proxies, but with the addition of creating an encrypted to prevent the

communications within that tunnel from being intercepted and monitored; and

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 9 of 27

protected drop sites in the United States and elsewhere, in the event that there was
a need to transport, transfer, and receive physical contraband.

f. Members of the Infraud Organization have defined roles
in the enterprise, including Administrator, Moderator, Reviewers, Vendors, and
Members.

i, The Administrators of the Infraud Organization
were individuals that served as a governing council for the Infraud Organization
who, collectively, controlled the destiny of the organization. The Administrator(s)
initially seeded the Infraud Organization forum with “reputable” vendors of
contraband in order to attract traffic and membership and grow the organization.
They handled the day-to-day management decisions of the Infraud Organization, as
well as long term strategic planning for its continued viability. They determined
which individuals were permitted to become and remain members of the Infraud
Organization; the functions, responsibilities and levels of access to information for
all members of the organization; and the rewards accorded to members for their
loyalty to the organization as well as the punishments meted out to members
evidencing disloyalty to the organization. Furthermore, they decided when, how and
under what circumstances to attack and retaliate against members of rival criminal
organizations and their associated internet websites. The Administrator(s) were
accorded full access to, and privileges on, the computer servers that hosted the
Infraud Organization’s websites, and, thus, had the ultimate responsibility for the

physical administration, maintenance, and security of those servers and websites.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 10 of 27

ii. Super Moderators oversaw and administered one
or-more subject-matter specific areas on the Infraud Organization’s forum that
either fell within an area of their expertise or covered their geographic location,
limiting their activities to editing and deleting posts by members on these forums
and mediating disputes. Super Moderators frequently served as reviewers for
particular products or services with which they had an expertise.

iii. Moderators, like Super Moderators, oversaw and
administered one or more subject-matter specific areas on the Infraud
Organization’s forum that either fell within an area of their expertise or covered
their geographic location. However, Moderators tended to be more limited in the
authority they were granted, and were generally limited to moderating one or two
specific sub-forums.

iv. Vendors sold illicit products and services to mem-
bers of the Infraud Organization. These sales could occur through the vendor’s own
website to which would-be purchasers were directed by the advertisements they paid
for and placed on the Infraud Organization’s web forum. Such sales could also occur
directly between the vendor and customer, i.e. via email, private message, or ICQ
chat. Products sold by vendors were reviewed on the forum by Infraud members to
ensure that vendors of low-quality goods did not remain in business with the Infraud
Organization. This helped cement the organization’s reputation as a premiere online

destination for safe, high-quality, and readily available fraud-related contraband.

10

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 11 of 27

Vv. VIP Members were some of the premiere members
of the Infraud Organization. The leaders of the organization bestowed this title upon
longstanding or otherwise notable members in order to distinguish them from the
general membership and from vendors.

vi. Members of the Infraud Organization typically
used the organization’s websites to gather and provide information about
perpetuating criminal activity; to share information with and solicit other members
to engage in their criminal schemes; to use the website’s vendor to facilitate their
unlawful purchases of credit card dumps, false identification documents, and other
contraband; and to have their individual disputes with other organization members
settled by the Administrators or Moderators.

g. On or about October 2010, defendant MEDVEDEYV, along
with his codefendant, Svyatoslav Bondarenko, created the Infraud Organization.
MEDVEDEV was an Administrator of the Infraud Organization. MEDVEDEV
used the nickname “Stells” on the organization’s websites. MEDVEDEV also
operated the official Infraud “escrow” service, which was used by the membership to
facilitate the purchase and sale of contraband. In addition, he operated an
“exchanging” service, which was used by members to convert digital currencies to
different types of digital currencies, and to “cash out” digital currencies to real-world,
or fiat, currencies.

h. As part of the conspiracy, defendant MEDVEDEV agreed

that he or a co-conspirator would engage in two or more racketeering acts, including

11

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 12 of 27

violations of 18 U.S.C. § 1028(a)(1) (Trafficking in and Production of False
Identification Documents); 18 U.S.C. § 1028(a)(5) (Unlawful Possession of an
Authentication Feature); 18 U.S.C. § 1028(a)(7) (Unlawful Transfer, Possession or
Use of a Means of Identification for an Unlawful Activity); 18 U.S.C. § 1029(a)(8)
(Possession of 15 or More Unauthorized Access Devices); 18 U.S.C. § 1029(a)(4)
(Trafficking in and Possession of Access Device-Making Equipment); 18 U.S.C.
§ 1843 (Wire Fraud); 18 U.S.C. § 1844 (Bank Fraud); and 18 U.S.C. § 1543 (Forgery
and False Use of a Passport).

i. On or about December 2010, defendant MEDVEDEV
posted details about the official “escrow” service he provided and the prices
associated with his services for Infraud members. During the conspiracy period,
MEDVEDEV’s “escrow” service was used by numerous Infraud members in order to
purchase and sell contraband.

j. From on or about October 2010 to on or about February,
2018, defendant MEDVEDEYV, with and without co-defendant Bondarenko, invited
and incentivized individuals perceived to sell “high quality” contraband to advertise
on the Infraud forum; outlined the rules associated with the Infraud Organization;
controlled who was eligible to become a member of the Infraud Organization; set
uniform advertising prices for Infraud vendors; and reviewed membership comments
in order to determine whether or not to take action against alleged non-conforming

members, amongst other actions associated with the Infraud Organization.

12

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 13 of 27

k, From in or about October 2010 to in or about May 2013,
defendant MEDVEDEV accepted monies for escrow services, advertisements, and
related Infraud business via his Liberty Reserve accounts, 7016017 and U9356830.
Those accounts received and sent approximately $1,040,517.84 USD.

1. On or about April 16, 2016, defendant MEDVEDEV
posted to the Infraud forum an explanation that co-defendant Bondarenko had gone
missing, and that he, MEDVEDEYV, was now the “admin and owner” of the Infraud
Organization.

m. On or about July 22, 2016, defendant MEDVEDEV posted
to the Infraud forum indicating that the organization had an “open invite” policy,
and that members would be able to secure invitations for their associates into the
Infraud Organization, provided that the would-be new members met minimum
standards.

2. Defendant MEDVEDEV expressly admits that: 1) a loss amount
of $568,000,000 is attributable to the defendant for conspiring with a member of the
enterprise; 2) the offense, Conspiracy to Engage in a Racketeer Influenced Corrupt
Organization, involved more than 10 victims; 3) a substantial part of the offense
Conspiracy to Engage in a Racketeer Influenced Corrupt Organization, was
conducted overseas and otherwise used sophisticated means; and 4) the offense,
Conspiracy to Engage in a Racketeer Influenced Corrupt Organization, involved
possession and use of device-making equipment, and the production of and traffick-

ing in unauthorized and counterfeit access devices.

13

 

 
10

li

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 14 of 27

3. Defendant MEDVEDEV admits that the property listed in
Section X is (a) any interest acquired or maintained from his criminal violations,
(b) any interest in, security of, claim against, or property or contractual right of any
kind affording a source of influence over, any enterprise which he established,
operated, controlled, conducted, or participated in the conduct of his criminal
violations, or (c) any property constituting, or derived from, any proceeds obtained,
directly or indirectly, via racketeering activity or unlawful debt collection in his
criminal violations. The property and the criminal forfeiture money judgment of
$1,044,701.41 are therefore facilitating property and proceeds of the crime.

4, Defendant MEDVEDEV further expressly admits that the acts
set forth above, among others: were knowingly and voluntarily committed in further-
ance of the Infraud Organization’s criminal enterprise; constitute a pattern of
racketeering activity; were committed in and affecting interstate and foreign com-
merce; and were done for the gain of the Infraud members, the benefit of others, and
in furtherance of the Infraud criminal enterprise.

V. COLLATERAL USE OF FACTUAL ADMISSIONS

The facts set forth in Section IV of this Plea Agreement shall be admissible
against the defendant under Fed. R. Evid. 801(d)(2)(A) at sentencing for any
purpose. If the defendant does not plead guilty or withdraws his guilty plea, the
facts set forth in Section IV of this Plea Agreement shall be admissible at any
proceeding, including a trial, for impeaching or for rebutting any evidence,

argument, or representation offered by or on the defendant's behalf. The defendant

14

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 15 of 27

expressly waives all rights under Fed. R. Crim. P. 11(f) and Fed. R. Evid. 410
regarding the use of the facts set forth in Section IV of this Plea Agreement.

VI. APPLICATION OF SENTENCING GUIDELINES  (U.S.S.G.)
PROVISIONS

A. Count One: Conspiracy to Engage in a Racketeer Influenced Corrupt
Organization

1. Base Offense Level [U.S.S.G. § 2B1.1(a)(2)]: 7

2. Specific Offense Characteristics:

More than $550,000,000 in loss
[U.S.S.G § 2B1.1b)(D@)]: +80

Offense involves more than 10 victims

[U.S.S.G. § 2B1.1(b)(2)(A)): +2
Substantial part of offense conducted

overseas and otherwise used sophisticated

means [U.S.8.G. § 2B1.1(b)(10)): +2
Offense involved possession and use of

device-making equipment, and production

and trafficking of unauthorized and counterfeit
access devices [U.S.S.G. §§ 2B1.1(b)(11)(A), (B)]: +2

3. Adjustments:

Organizer/Leader of 5 or more
[U.S.S.G. §3B1.1(a)]: +4

A, Adjusted Offense Level: 47
The defendant acknowledges that the statutory maximum sentence and any
statutory minimum sentence limit the Court’s discretion in determining the

defendant’s sentence notwithstanding any applicable Sentencing Guidelines

15

 

 

 
10

1i

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 16 of 27

provisions. The defendant understands that although the parties agree to recom-
mend a prison sentence of no greater than ten (10) years, the Court may defer a
decision whether to accept or reject the Plea Agreement until the Court has re-
viewed the presentence report, in which the United States Probation Office will in-
dependently calculate the defendant’s offense level under the Sentencing Guidelines.
B. Reduction of Offense Level for Acceptance of Responsibility. Under
U.S.S.G. § 8E1.1(a), the United States will recommend that the defendant receive a
two-level downward adjustment for acceptance of responsibility unless he: (a) fails
to truthfully admit facts establishing a factual basis for the guilty plea when he
enters the plea; (b) fails to truthfully admit facts establishing the amount of
restitution owed when he enters his guilty plea; (c) fails to truthfully admit facts
establishing the forfeiture allegations when he enters his guilty plea; (d) provides
false or misleading information to the United States, the Court, Pretrial Services, or
the Probation Office; (e) denies involvement in the offense or provides conflicting
statements regarding his involvement or falsely denies or frivolously contests
conduct relevant to the offense; (f) attempts to withdraw his guilty plea; (g) commits
or attempts to commit any crime; (h) fails to appear in court; (i) violates his
conditions of pretrial release; or (j) commits any act which could result in the United
States seeking an obstruction of justice enhancement within the meaning of U.S.S.G.
§ 8C1.1.
Under U.S.S.G. § 8E1.1(), if the Court determines that the Defendant’s total

offense level, before operation of § 3E:1.1(a), is 16 or higher, and if the United States

16

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 17 of 27

recommends a two-level downward adjustment pursuant to the preceding para-
graph, the United States will move for an additional one-level downward adjustment
for acceptance of responsibility before sentencing because the defendant communi-
cated his decision to plead guilty in a timely manner that enabled the United States
to avoid preparing for trial and to efficiently allocate its resources.

The parties agree that if an adjusted offense level of 47 applies, and if a
3-level reduction for acceptance of responsibility is applied, the applicable offense
level may be 44, which provides for a minimum advisory sentencing guideline range
of life, which may be adjusted depending on the defendant’s criminal history
category established by the Court. The parties agree that the statutory maximum
for a conviction of RICO Conspiracy, in violation of 18 U.S.C. § 1962(d), is twenty
(20) years imprisonment.

C. Criminal History Category. The defendant acknowledges that the
Court may base his sentence in part on the defendant’s criminal record or criminal
history. The Court will determine the defendant’s Criminal History Category under
the Sentencing Guidelines, and the Criminal History Category could result in an
increase in the advisory guideline range.

D. Relevant Conduct. The Court may consider any counts dismissed
under this Plea Agreement and all other relevant conduct, whether charged or
uncharged, in determining the applicable Sentencing Guidelines range and whether

to depart from that range.

17

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 18 of 27

E. Additional Sentencing Information. The stipulated Sentencing
Guidelines calculations are based on information now known to the parties. The
parties may provide additional information to the United States Probation Office
and the Court regarding the nature, scope, and extent of the defendant’s criminal
conduct and any aggravating or mitigating facts or circumstances. Good faith efforts
to provide truthful information or to correct factual misstatements shall not be
grounds for the defendant to withdraw his guilty plea.

The defendant acknowledges that the United States Probation Office may
calculate the Sentencing Guidelines differently and may rely on additional
information it obtains through its investigation. The defendant also acknowledges
that the Court may rely on this and other additional information as it calculates the
Sentencing Guidelines range and makes other sentencing determinations, and the
Court’s reliance on such information shall not be grounds for the defendant to with-
draw his guilty plea.

VII. APPLICATION OF SENTENCING STATUTES

A, Maximum Penalty.

Count One. The maximum penalty for Conspiracy to Engage in a Rack-
eteer Influenced Corrupt Organization, in violation of 18 U.S.C. §§ 1962(d) and 1963,
is not more than twenty (20) years in prison, a fine of not more than two hundred
and fifty thousand dollars ($250,000), or both a fine and imprisonment.

B. Factors Under 18 U.S.C. § 3553. The Court must consider the factors

set forth in 18 U.S.C. § 3553(a) in determining the defendant’s sentence. However,

18

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 19 of 27

the statutory maximum sentence and any statutory minimum sentence limit the
Court’s discretion in determining the defendant’s sentence.

C. Parole Abolished. The defendant acknowledges that his prison sen-
tence cannot be shortened by early release on parole because parole has been abol-
ished,

D. Supervised Release. In addition to imprisonment and a fine, the de-
fendant will be subject to a term of supervised release not to exceed three (8) years
as to Count One. Supervised release is a period of time after release from prison
during which the defendant will be subject to various restrictions and requirements.
If the defendant violates any condition of supervised release, the Court may order
the defendant’s return to prison for all or part of the term of supervised release,
which could result in the defendant serving a total term of imprisonment greater
than the statutory maximum prison sentence.

E. Special Assessment. The defendant will pay a one-hundred dollar
($100.00) special assessment per count of conviction at the time of sentencing.

F, Additional Costs. The defendant is required to pay for the costs of
imprisonment, probation, and supervised release, including the costs for electronic
monitoring of home detention, unless the defendant establishes that the defendant
does not have the ability to pay such costs, in which case the Court may impose an

alternative sanction such as community service.

19

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 20 of 27

VIII. POSITIONS REGARDING SENTENCE

This Plea Agreement is governed, in part, by Federal Rule of Criminal Proce-
dure 11(c)(1)(C). That is, the parties have agreed that the sentence imposed by the
Court shall include a term of imprisonment of 10 years (120 months) in the custody of
the Bureau of Prisons. Because this plea is offered pursuant to Federal Rule of Crim-
inal Procedure 11(c)(1)(C), if the Court accepts the plea agreement, the Court may
not impose a different sentence than that agreed by the parties in this plea agree-
ment.

The Court may accept this agreement, reject it, or defer a decision until the
Court has reviewed the presentence report. Ifthe Court accepts and agrees to impose
a sentence of 10 years’ (120 months’) imprisonment, defendant may not withdraw this
plea as a matter of right under Federal Rule of Criminal Procedure 11(d), If, however,
the Court rejects the Plea Agreement, or otherwise refuses to accept defendant's plea of
guilty, either party shall have the right to withdraw from this Plea Agreement. The
Court will advise the defendant that if the Court rejects the guilty plea, and his plea
of guilty is not withdrawn, the disposition of the case may be less favorable than that
contemplated by this plea agreement.
IX. RESTITUTION

The defendant and the government agree, and request that the Court find on
the record, that the number of victims in this case is so large as to make restitution
impracticable. See 18 U.S.C. § 8663A(c)(8)(A). Moreover, the defendant and the

government agree, and request that the Court find on the record, that determining

20

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 21 of 27

complex issues of fact related to the cause or the amount of those victims’ losses
would complicate or prolong the sentencing process to a degree that the need to
provide restitution to any victim is outweighed by the burden of the sentencing
process. See 18 U.S.C. § 83663A(c)(8)(B).

Therefore, the defendant and government agree that the Court should order
in lieu of restitution a fine in the amount of $568,000,000 pursuant to 18 U.S.C.
§ 3571(d). Any payments made by the defendant toward the amount of this fine shall
be deposited into the Crime Victims Fund pursuant to 34 U.S.C. § 20101.

The defendant understands, acknowledges and agrees that he cannot
discharge this fine obligation through bankruptcy proceedings. The defendant
further understands, acknowledges and agrees that fine payments and obligations
cannot offset or reduce the amount of any forfeiture judgment imposed in this case.
X. FORFEITURE

The defendant knowingly and voluntarily:

A. Agrees to the District Court imposing an in personam criminal forfei-
ture money judgment of $1,041,517.84;

B. Agrees the in personam criminal forfeiture money judgment amount
complies with Honeycutt v. United States, _ _U.S.__, 187 S. Ct. 1626 (2017);

Cc. Waives his right to any abandonment proceedings, any civil adminis-
trative forfeiture proceedings, any civil judicial forfeiture proceedings, or any crimi-
nal forfeiture proceedings of the in personam criminal forfeiture money judgment

(proceedings);

21

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 22 of 27

D. Waives service of process of any and all documents filed in this action
or any proceedings concerning the in personam criminal forfeiture money judgment
arising from the facts and circumstances of this case;

E. Agrees not to file any claim, answer, petition, or other documents in
any proceedings concerning the in personam criminal forfeiture money judgment;

F. Waives the statute of limitations, the CAFRA requirements, Fed. R.
Crim. P. 7, 11, and 32.2, all constitutional requirements, including, but not limited |
to, the constitutional due process requirements of any proceedings concerning the in
personam criminal forfeiture money judgment;

G. Waives all constitutional, legal, and equitable defenses to the in perso-
nam criminal forfeiture money judgment in any proceedings, including, but not lim-
ited to, (1) constitutional or statutory double jeopardy defenses and (2) defenses un-
der the Excessive Fines or Cruel and Unusual Punishments Clauses of the Highth
Amendment to the United States Constitution;

H. Agrees to the entry of an Order of Forfeiture for the in personam crim-
inal forfeiture money judgment to the United States;

I, Waives the right to appeal any Order of Forfeiture;

J. Agrees the in personam criminal forfeiture money judgment is imme-
diately due and payable and is subject to immediate collection by the United States;

K. Agrees and understands the in personam criminal forfeiture money

judgment shall not be treated as satisfaction of any assessment, fine, restitution,

22

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 23 of 27

cost of imprisonment, or any other penalty the Court may impose upon the defendant
in addition to the forfeiture;

L. Acknowledges that the amount of the forfeiture may differ from, and
may be significantly greater than or less than, the amount of restitution; and

M. Agrees to take all steps as requested by the United States to pass clear
title of any forfeitable assets that may be used to satisfy the in personam criminal
forfeiture money judgment to the United States and to testify truthfully in any judi-
cial forfeiture proceedings. The defendant understands and agrees that the in perso-
nam criminal forfeiture money judgment amount represents proceeds and/or facili-
tating property of illegal conduct and is forfeitable. The defendant acknowledges that
failing to cooperate in full in the disclosure of assets constitutes a breach of this Plea
Agreement.
XI. FINANCIAL INFORMATION AND DISPOSITION OF ASSETS

Before or after sentencing, upon request by the Court, the United States, or
the Probation Office, the defendant will provide accurate and complete financial
information, submit sworn statements, and/or give depositions under oath concern-
ing his assets and his ability to pay. The defendant will surrender assets he obtained
directly or indirectly as a result of his crimes, and will release funds and property
under his control in order to pay any fine, forfeiture, or restitution ordered by the

Court.

23

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 24 of 27

XII. THE DEFENDANT'S ACKNOWLEDGMENTS AND WAIVERS

A. Plea Agreement and Decision to Plead Guilty. The defendant

acknowledges that:

1. He has read this Plea Agreement and understands its terms and
conditions;

2. He has had adequate time to discuss this case, the evidence, and

this Plea Agreement with his attorney;

3. He has discussed the terms of this Plea Agreement with his
attorney;

A. The representations contained in this Plea Agreement are true
and correct, including the facts set forth in Section IV; and

5. He was not under the influence of any alcohol, drug, or medicine
that would impair his ability to understand the Agreement when he considered sign-
ing this Plea Agreement and when he signed it.

The defendant understands that he alone decides whether to plead guilty or
go to trial, and acknowledges that he has decided to enter his guilty plea knowing of
the charges brought against him, his possible defenses, and the benefits and possible
detriments of proceeding to trial. The defendant also acknowledges that he decided
to plead guilty voluntarily and that no one coerced or threatened him to enter into
this Plea Agreement.

B. Waiver of Appeal and Post-Conviction Proceedings. The defendant

knowingly and expressly waives: (a) the right to appeal any sentence imposed within

24

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 25 of 27

or below the applicable Sentencing Guideline range as determined by the Court;
(b) the right to appeal the manner in which the Court determined that sentence on
the grounds set forth in 18 U.S.C. § 3742; and (c) the right to appeal any other aspect
of the conviction or sentence and any order of restitution or forfeiture.

The defendant also knowingly and expressly waives all collateral challenges,
including any claims under 28 U.S.C. § 2255, to his conviction, sentence, and the
procedure by which the Court adjudicated guilt and imposed sentence, except non-
waivable claims of ineffective assistance of counsel.

The defendant reserves only the right to appeal any portion of the sentence
that is an upward departure from the sentencing guideline range determined by the
Court.

The defendant acknowledges that the United States is not obligated or re-
quired to preserve any evidence obtained in the investigation of this case.

C. Removal/Deportation Consequences. The defendant understands and
acknowledges that if he is not a United States citizen, then it is highly probable that
he will be permanently removed (deported) from the United States as a consequence
of pleading guilty under the terms of this Plea Agreement. The defendant has also
been advised if his conviction is for an offense described in 8 U.S.C. § 1101(a)(43), he
will be deported and removed from the United States and will not be allowed to
return to the United States at any time in the future. The defendant desires to plead
guilty regardless of any immigration consequences that may result from his guilty

plea, even if the consequence is automatic removal from the United States with no

25

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 26 of 27

possibility of returning. The defendant acknowledges that he has specifically dis-

cussed these removal/deportation consequences with his attorney.

- The rest of this page left intentionally blank. -

26

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cr-00306-JCM-VCF Document 719 Filed 06/26/20 Page 27 of 27

Xi. ADDITIONAL ACKNOWLEDGMENTS

This Plea Agreement resulted from an arms-length negotiation in which both
parties bargained for and received valuable benefits in exchange for valuable con-
cessions. It constitutes the entire agreement negotiated and agreed to by the parties.
No promises, agreements or conditions other than those set forth in this agreement
have been made or implied by the defendant, the defendant’s attorney, or the United
States, and no additional promises, agreements or conditions shall have any force or
effect unless set forth in writing and signed by all parties or confirmed on the record
before the Court.

DAVID L, JAFFE

Chief, Organized Crime and Gang Section
United States Department of Justice

DATE; _ 8/17/2020 /s/ Chad McHenry

KELLY PEARSON
Deputy Chief, Organized Crime and Gang Section

 

CHAD W. MCHENRY
ALEXANDER GOTTFRIED
Trial Attopyyeys

  
 

pate: 217 {20 i/
SERGEY MEDVEDEV

pate: 2/4 (+4 - Ve

LANCE MANINGO, ESQ|
Counsel for Defendant MEDVEDEV

27

 

 
